MARY'S OPINION HEADING                                           




NO. 12-02-00301-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



GLENN RAY MACKS,§
	APPEAL FROM THE 7TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

JOHN DENOYELLES, ET AL.,
APPELLEES§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION (1)
 This pro se appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  Tex. R. App. P. 42.3(c).  The judgment in the instant case was signed on September 25,
2002.  Thereafter, on October 17, 2002, Appellant filed a notice of appeal which failed to contain
the information required by Rule 25.1(e), i.e. a certificate of service showing service on all parties
to the trial court's judgment.  
	On October 22, 2002, Appellant was notified pursuant to Tex. R. App. P. 37.1 that the notice
of appeal was defective for failure to comply with Rule 25.1(e).  He was further notified that unless
he filed a corrected notice of appeal on or before November 21, 2002, the appeal would be referred
to the court for dismissal.  Tex. R. App. P. 42.3.   
	On November 6, 2002, Appellant filed an amended notice of appeal, which included a
"certificate of service" stating that Appellant had mailed the notice of appeal to the Smith County
Courthouse.  However, this "certificate of service" does not comply with the requirements of Rule
25.1.  Since Appellant has failed to correct his defective notice of appeal after notice, the appeal is 


dismissed for failure to comply with the Texas Rules of Appellate Procedure.  Tex. R. App. P.
42.3(c).
Opinion delivered November 20, 2002. 
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.





















(DO NOT PUBLISH)
1.  See Tex. R. App. P. 47.1.